Citation Nr: 1611766	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure and as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1965 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In his substantive appeal, the Veteran requested a hearing before the Board at his local RO.   The Veteran then requested to change the hearing before the Board to a hearing with a local Hearing Officer.  The Veteran was scheduled for a March 2013 hearing with a Hearing Officer but failed to appear, request a postponement, or request a new hearing.  Accordingly, the Board will proceed as if the Veteran withdrew his hearing request.   

The appeal was previously before the Board in October 2013 and  July 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran did not serve on land in the Republic of Vietnam during the Vietnam Era, and thus he is not presumed to have been exposed to herbicides.

2.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 

3.  Ischemic heart disease was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 



CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is not established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for ischemic heart disease, to include as due to in-service herbicide exposure or as secondary to diabetes mellitus, is not established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for diabetes and heart disease as his diabetes was incurred due to herbicide exposure during active duty service; he alleges his heart disease is secondary to diabetes.  The Veteran reports that he was exposed to herbicides during a layover in Saigon on a flight from Travis Air Force Base (AFB) to Yokota Air Base, Japan.

As a preliminary note, the Board observes that the Veteran's claim lists his heart disease as secondary to diabetes.  VA and private treatment records diagnose the Veteran's heart disease as coronary artery disease and coronary atherosclerosis, which is classified as ischemic heart disease, a disease presumptively service connected under 38 C.F.R. § 3.309(e) for veterans exposed to herbicides.  Thus, the Board addresses this as a direct and secondary service-connection claim in its decision.


Direct Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed in 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases (including diabetes mellitus) are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain diseases, in-service incurrence is presumed if the veteran was exposed to herbicides.  38 C.F.R. § 3.309.  VA presumes herbicide exposure for any veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  For the presumption to apply, the evidence must establish that that the Veteran actually stepped foot in Vietnam or was present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity).  See Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt is given to the veteran, and the veteran prevails on the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

Turning to the facts of the case, the Board finds that the record establishes the first element of a service-connection claim: current disabilities.  VA and private treatment records document treatment for diabetes mellitus and ischemic heart disease (diagnosed as coronary artery disease and coronary atherosclerosis).  The Veteran's history of heart problems dates from 1998 when he underwent quadruple coronary artery bypass surgery at a private hospital.  VA Medical Center (VAMC)  treatment records indicate that he was diagnosed diabetes mellitus in approximately 2008. He has undergone consistent treatment for the disabilities on appeal since their diagnosis; thus, the first element of service connection is present.

The Board must now determine whether the record demonstrates the second element of a service-connection claim: the presence of an in-service injury.  Service treatment records are negative for any indications of diabetes or heart-related complaints or treatment.  All systems were normal at the August 1973 separation examination and chest X-ray and urinalysis results did not indicate any abnormalities.  Thus, service records do not indicate the incurrence of a physical injury during active duty.
The Veteran contends that he was exposed to herbicides during active duty service while traveling to and from the United States for training and leave.  He gives only one specific example: a July 1971 charter flight from Travis Air Force Base to Yokota Air Force Base in Japan.  He reports in multiple statements that he was present in Saigon for an hour - during which he deplaned - when this flight stopped to drop off some service members and pick up others before continuing on to Japan.

Unfortunately, the evidence weighs against the Veteran's presence in Saigon.  The record supports the Veteran's report of training in the U.S. that ended on July 2, 1971, and shows he went on leave from July 3 to August 5, 1971.  The record also documents that the Veteran was received for duty on board the USS Oklahoma City on August 10, 1971.  VA has requested and received the Veteran's complete military personnel and medical records from the National Personnel Records Center (NPRC), a branch of the National Archives and Records Administration (NARA) that stores personnel and medical files for veterans who served between 1950 and 1994.  These personnel records do not document the Veteran's travels between Japan and the U.S.

In addition, the RO contacted the Air Force Historical Research Agency (AFHRA); an archivist with AFHRA reports in an April 2015 statement that flight records for the Veteran's reported flight are unavailable because contractor flights did not submit documentation to AFHRA.  The archivist also relates, however, that flights to Vietnam usually contained Vietnam-only passengers; in other words, these flights usually flew only between Travis AFB and Vietnam.  Moreover, the archivist states that a veteran traveling to Japan would have flown only to Japan; as further support for this, the archivist reports that commercial airlines paid fees and taxes with every landing, making flights with fewer landings less expensive.  Thus, the AFHRA archivist provides evidence that a layover in Saigon on a flight from Travis AFB to Japan would have been unlikely.

The Board finds this evidence outweighs the Veteran's statements reporting a one-hour layover in Saigon during his return flight from Travis AFB to Japan in 1971.  The Board does not disbelieve the Veteran's account of his training in the U.S. or doubt that he returned from Travis AFB to Japan, and the Board acknowledges that the Veteran is competent as a lay person to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that human memory is fallible, however, and details may fade with time.  For example, the Veteran misremembered the length of his leave after training, claiming in the March 2011 substantive appeal that he took 2 weeks of leave, although military personnel records indicate the Veteran's leave lasted 34 days, from July 3 to August 5, 1971.  

The Board has considered the Veteran's statements reporting a one-hour layover but finds the preponderance of evidence weighs against a finding that he was present in Vietnam.  Accordingly, the Veteran is not presumed to have been exposed to herbicide agents, and the presumptive provisions relating to herbicides, diabetes mellitus, and ischemic heart condition are inapplicable here.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

This does not end the Board's analysis.  Although the Veteran is not presumed to have been exposed to herbicides during active service, service connection is still possible for certain chronic diseases such as diabetes mellitus and cardiovascular-renal disease (including heart disease).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  While the record clearly documents the presence of the claimed disabilities, there is no evidence that they manifested to a compensable degree within a year from the Veteran's separation from service.  The Veteran's heart, chest x-ray, and urinalysis results were normal at the August 1973 separation examination and there is no lay or medical evidence of diabetes or ischemic heart disease until 1998, decades after the Veteran's discharge from service.  Therefore, service connection for the claimed conditions on a presumptive basis as a chronic disease is not warranted. 

The Board has also considered whether there is any other evidence of a link between the Veteran's claimed disabilities and an incident of active duty service. He has not alleged any other service injuries to account for his current conditions, and service records are negative for any findings or symptoms of the disabilities. There is also no lay or medical evidence of the claimed disabilities until many years after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claims, to include any statements from the Veteran's VA or private medical providers.  The Board must therefore conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b).


Secondary Service Connection

The Veteran contends that service connection is warranted for heart disease as it is secondary to his diabetes mellitus.  To establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  

As outlined in the previous section, the Veteran has a confirmed diagnosis of heart disease and diabetes mellitus.  His diabetes mellitus is not service-connected, however.  Because a service-connected disability is required for secondary service connection, and the diabetes to which the Veteran alleges his heart disease is secondary is not service connected, this claim must be denied.  


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
	
Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2007 and November 2013 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in these letters.  See Dingess  v. Nicholson, 19 Vet. App. 473 (2006).  

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records. Although the Veteran has not been provided a VA examination or medical opinion addressing the etiology of the disabilities on appeal, the Board finds that such an examination or opinion is not necessary. The record does not contain any competent evidence indicating that the Veteran's current disabilities may be associated with active duty service.  He contends that diabetes and heart disease were incurred due to herbicide exposure, but as discussed above, the Board has determined that the Veteran was not exposed to herbicides during military service.  There is also no evidence of other in-service injuries or a link between service and the claimed disabilities. Thus, the duty to assist does not require a VA examination or medical opinion in this case.

Moreover, the Board also finds that VA has developed the Veteran's claims for service connection in accordance with the provisions of the M21-1MR pertaining to alleged herbicide exposure.  The AOJ confirmed that the Veteran had no record of exposure to herbicides with the NPRC and attempted to verify service in Vietnam.  

In a May 2009 memorandum, the AOJ found that the record contained insufficient information to warrant contacting the Joint Services Records Research Center (JSRRC) or NARA for further research.  The Board's July 2014 remand directed the AOJ to again attempt to obtain records from these or other appropriate sources, searching particularly for any record related to the Veteran's reported charter flight from Travis AFB to Japan (incorrectly referenced as a July 1970 flight, rather than a 1971 flight).  

The AOJ contacted NARA, which responded in September 2014 informing the AOJ that all records were located at the NPRC; complete records from the NPRC were already of record.  In addition, an April 2015 memorandum details the AOJ's attempt to verify the flight (again incorrectly referenced as July 1970); relying on the AFHRA report that records of contractor flights are not retained, the AOJ concluded the reported exposure could not be conceded.  Because the charter flight records would not be available regardless of the flight's date, the Board finds the inclusion of 1970 rather than 1971 was a harmless error.    

Finally, the Board finds that the AOJ has complied with the Board's October 2013 and  July 2014 remand orders.  In response to the October 2013 remand, the AOJ sent an additional VCAA notice to the Veteran outlining the requirements for secondary service connection; requested and received private medical records identified by the Veteran; and obtained medical records from the Jackson Community Based Outpatient Clinic (CBOC) and Ann Arbor VAMC.  The AOJ also followed the instructions in the July 2014 remand: the AOJ contacted the Veteran for further information regarding his flight (to which the Veteran responded in July 2014); the AOJ contacted NARA and AFHRA for records relevant to the Veteran's flight; and in the June 2015 supplemental statement of the case (SSOC) the AOJ informed the Veteran of its inability to obtain records demonstrating herbicide exposure.  Thus, the Board finds that the AOJ has complied with the Board's remand orders.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.


ORDER

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is denied.

2.  Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure and as secondary to diabetes mellitus, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


